Name: Commission Regulation (EC) No 2747/94 of 10 November 1994 amending Regulation (EC) No 3254/93 as regards fruit and vegetables covered by the specific supply arrangements for the smaller Aegean islands
 Type: Regulation
 Subject Matter: trade;  plant product;  cooperation policy
 Date Published: nan

 No L 290/8 11 . 11 . 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 2747/94 of 10 November 1994 amending Regulation (EC) No 3254/93 as regards fruit and vegetables covered by the specific supply arrangements for the smaller .Aegean islands Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), amended by Commission Regulation (EC) No 822/94 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 3254/93, amended by Regulation (EC) No 825/94 (3), laying down detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands (4), lists the fruit and vegetables covered by those arrangements ; Whereas edible peppers falling within CN code ex 0709 60 99 should be added to the existing list of vegetables ; HAS ADOPTED THIS REGULATION : Article 1 In Annexes I and II to Regulation (EC) No 3254/93, in footnotes ("), after CN code 0709 60 99 is hereby inserted : '(except for edible peppers)'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 184, 27. 7. 1993, p . 1 . 0 OJ No L 95, 14. 4. 1994, p. 1 . O OJ No L 293, 27. 11 . 1993, p. 34. (4) OJ No L 95, 14. 4 . 1994, p. 7.